288 S.W.2d 503 (1956)
Luls Hector GONZALEZ, alias Robert Lee Gonzalez, Appellant,
v.
The STATE of Texas, Appellee.
No. 28200.
Court of Criminal Appeals of Texas.
March 28, 1956.
No attorney on appeal for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
The offense is burglary; the punishment, two years.
The evidence shows that appellant and one Amador Barrera gained entrance into a house occupied and controlled by one Armando Cavazos as a place of business, by breaking a window pane and releasing the catch.
After entering the building appellant and his companion broke into and removed the coin box from a "shuffle alley", a "juke box" and a "pin ball machine".
These coin boxes and the money contained therein were taken from the building and, after the money was removed, the coin boxes were thrown in a pasture.
The owner Cavazos testified that he did not give appellant permission to enter the building and was not acquainted with him. He also testified "Well, somebody broke into the place and broke into some coin machines we had there and stole the money that was in there."
Appellant's confession was admitted in evidence and it was shown that he pointed out to the officers the coin boxes which were recovered.
We overruled the contention that the evidence is insufficient to sustain the conviction for burglary because the State did not prove the want of consent of the owner Cavazos to the taking of the coin boxes and money.
Entry was made after midnight by breaking, and the "coin machines" therein were broken into by appellant.
The testimony of the owner that the money was stolen and that the closed building was entered under the circumstances mentioned is sufficient to show that the breaking and entry was intent to commit theft.
No reversible error appears.
The judgment is affirmed.